DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 29, 2021 has been entered.
Claims 1, 2, 10-17 and 21-25 are pending. Applicant amended claims 1, 10, 12-14 and 17, and added new claim 25.  
The amendment and Applicant’s arguments have overcome many of the objections and 35 U.S.C. 112 rejections set forth in the previous Office action. The outstanding issues are reiterated below, and the have been updated to further clarify the nature of the objections/rejections. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2021 is being considered by the examiner.
Response to Arguments
Despite the amendment necessitating the new grounds of rejection set forth below, many of the Applicant's arguments remain pertinent. That said, the arguments have been fully considered but they are not persuasive. 
1) With respect to the rejection of claims 11-13 under 35 U.S.C. 112(a), the rejection is maintained despite Applicant’s arguments. Contrary to Applicant’s remarks, claims 11-13 are not directed to determining meaningful correlations. Rather, the claims attempt to patent different diagnoses, which are determined by the plasma sample of the human subject (i.e. the claims attempt to patent the plasma sample of the human subject). Apart from the plasma sample being analyzed, the methods recited in claims 11-13 are identical to one another and to the method recited in claim 1. 

2) With respect to the outstanding 35 U.S.C. 112(b) issues, Applicant does not traverse the rejections. Instead, Applicant merely indicates that the amendment obviates the rejections. The outstanding rejections have been updated to further elaborate the nature of the indefiniteness.   
3) With respect to the obviousness rejection based on the disclosure of Beisswenger, Applicant’s remarks have been fully considered. However, the arguments set forth in the remarks are not persuasive because they are not applicable to the claim language and/or the disclosure of Beisswenger. 
Regarding Applicant’s discussion of HbA1c, the discussion is not relevant to the claim language or to the disclosure of Beisswenger. The claims are silent regarding quantification of HbA1c, and even Beisswenger addresses the shortcomings of quantifying solely HbA1c to determine the risk of developing diabetic complications (see [0008], [0027] and [0055]). That said, the significance of Applicant’s discussion of HbA1c for the purpose of patentably distinguishing the claimed invention from the method taught by Beisswenger is unclear. 
Regarding Applicant’s discussion of the different demographics that make up type1 and type 2 diabetics, the discussion merely suggests assigning different risk levels for a given result (e.g. a type 1 diabetic may be assigned lower risk for a biomarker profile relative to a type 2 diabetic with identical biomarker profile), not necessarily application of different methods involving measurements of different biomarkers.  
That said, based on the suggestion by Beisswenger that the disclosed method is applicable to determining the risk/rate of diabetic complications in type 2 diabetic patients due to type 1 and type 2 diabetes sharing similar pathogenesis (see [0034]), the examiner maintains that it would have been 
Regarding Applicant’s argument that the rejection does not define “one of ordinary skill in the art”, a person of ordinary skill in the art is able to “fit the teachings of multiple patents together like pieces of a puzzle”. KSR, 550 U.S. at 421, 82 USPQ2d at 1397. That said, the definition of “one of ordinary skill in the art” is evident based on the framework of the rejection that requires combining the teachings of [0034] of Beisswenger to the rest of the disclosure of Beisswenger like a puzzle to arrive at a conclusion of obviousness. 
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In line 11 of claim 1, the limitation “stationary HPLC phase” should be changed to “HPLC stationary phase”. 
In lines 11-12 of claim 1, the limitation “and Triple Quadrupole Mass Spectrometry” should be deleted. The limitation renders the claim grammatically incorrect.  
In line 13 of claim 1, the limitation “comprises” should be changed to “comprise”. 
Claim 2 should be amended to recite “wherein the measuring comprises measuring biomarker levels of CML, CEL, and MG-H1. When referring to active steps of a method claim, verbs should be recited in active voice (e.g. measuring), not passive voice (e.g. are measured).  
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
Claims 1, 2, 10-17 and 21-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite a step of filtering a plasma sample. The specification does not provide support for the amendment. According to the specification, filtering is a step by which the plasma sample (plasma ultrafiltrate) is obtained. The specification does not disclose an additional filtering step after obtaining a plasma sample.    
Claim Rejections - 35 USC § 112
Claims 11-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a 
The rejected claims attempt to further limit the claimed invention solely by the diagnosis derived from conducting the method of claim 1. However, because the claimed diagnoses are completely dependent on the plasma sample being analyzed (i.e. the methods of claims 11-13 are otherwise identical), and thus not within the control of Applicant, the claims are not enabling. The following factors of In re Wands are relevant: 
E) The level of predictability in the art;
F) The amount of direction provided by the inventor; and
G) The existence of working examples.
The subject matter of the rejected claims is dependent on the nature of the sample, and not on the steps of the claimed method. Because the levels of the claimed biomarkers are unknown prior to analysis, the claims are not inherently enabled. In other words, the claimed methods are not predictably reproducible. Naturally, the specification is devoid of working examples that inherently arrive at a predetermined diagnosis.   
Claim Rejections - 35 USC § 112
Claims 1, 2, 10-17 and 21-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Line 2 of claim 1 recites “the risk”. There is no antecedent basis for the limitation. As evidenced by the last three lines of the claim, there is “low risk” and “high risk”, and presumably other levels of risk. It is unclear what level of risk the limitation “the risk” refers.  
Claim 1 is additionally indefinite because it is unclear how a single standard as conveyed by the limitation “one or more stable heavy isotope substituted standards” (see line 7) can correspond to two or more biomarkers.
Claim 1 is additionally indefinite because the scope of the limitation “diabetic complications” at the end of the claim is indefinite. Based on prosecution history, the limitation has been interpreted to cover complications distinct from diabetic nephropathy, diabetic retinopathy and cardiovascular disease, since it 
Claim 2 is indefinite because according to claim 1, the “plasma sample” is filtered to obtain a “filtered plasma sample” prior to measuring the biomarkers (see line 8 of claim 1). Presuming that the subject matter of claim 2 refers to the “measuring” step recited in claim 1, claim 2 contradicts claim 1 by specifying that the biomarkers are measured in the “plasma sample” (i.e. prior to filtering).
Claim 10 is inherently indefinite. The composition of the stationary phase does not change the “measuring” step of claim 1. In addition, it is unclear to what “further” refers given that claim 1 does not identify the composition of the stationary phase of the HPLC. The claim should be amended to simply recite that the HPLC stationary phase comprises a C18 column. 
With respect to claims 11-13, the claims are indefinite because the claims do not specify the level of the risk. As discussed above, absent specification, the limitation “risk” can refer to any level of risk (e.g. no risk, low risk, high risk). That said, it is unclear how or if the claims further limit the claimed invention. Every biomarker level corresponds to a certain level (e.g. low, moderate, high) of risk.  
Claims 11-14 are indefinite due to the indefiniteness of the scope of the limitation “diabetic complications” recited in claim 1. As discussed above, the limitation “diabetic complications” is being interpreted to cover complications distinct from diabetic nephropathy, diabetic retinopathy and cardiovascular disease. That said, the nexus/relationship between the subject matter of claim 14 and claim 1 is unclear. Specifically, it is unclear how the method of claim 1, which determines the risk/rate of developing “diabetic complications”, relates to determination of risk/rate of diabetic nephropathy, diabetic retinopathy and cardiovascular disease. To obviate indefiniteness, the claims must provide more context. 
Claim 23 is indefinite because the limitation “risk profile” is inherently abstract. Absent more context, it is unclear what it intends to encompass, other than risk level.  
Claim Rejections - 35 USC § 112
Claims 11-13 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above, claims 11-13 do not specify the level of the respective risks. Consequently, the limitation “risk” in each claim can correspond to any level of risk (e.g. no risk, low risk, high risk). That said, it is unclear how the claims further limit the claimed invention. Every biomarker level corresponds to a certain level (e.g. low, moderate, high) of risk.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 2, 10-17 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Beisswenger (US 2013/0345175 A1). 
With respect to claim 1, Beisswenger discloses a method of using biomarkers in a plasma sample obtained from a diabetic to determine the risk or rate developing diabetic nephropathy (see abstract), diabetic retinopathy (see claim 8), or cardiovascular disease (see claim 9), the method comprising the steps of:
obtaining a plasma sample from a human subject having diabetes (see [0040]);
filtering the plasma sample to obtain a filtered plasma sample (ultrafiltrate) (see [0040]);
adding to the filtered plasma sample, heavy isotope-substituted internal standards for the biomarkers (see [0079]);
adding one or more ion pairing agents to the filtered plasma sample (see [0082]);  
using liquid chromatography/triple quadrupole mass spectroscopy (LC-MS/MS) to quantify the biomarkers, wherein the LC-MS/MS utilizes HPLC (see [0043]), wherein the biomarkers comprise carboxymethyl lysine (CML) and methylglyoxal hydroimidazolone (MG-H1) (see [0015]); 

assigning risk levels (e.g. low risk, high risk) based on the comparison (see [0064] and claims 5-6). 
The method disclosed by Beisswenger differs from the claimed invention in that the plasma sample in the Beisswenger method is obtained from a human subject having type 1 diabetes, not type 2 diabetes as recited in the claims. However, given that diabetic retinopathy and diabetic nephropathy progression are similar in type 1 and type 2 diabetic patients, meaning that metabolite-based diagnostic tests conducted on type 1 diabetic patients are also applicable to type 2 diabetic patients (see [0034]), it would have been obvious to one of ordinary skill in the art to perform the Beisswenger method on a plasma sample obtained from a type 2 diabetic patient to determine the risk level(s) of diabetic nephropathy and/or diabetic retinopathy for said type 2 diabetic patient.    
With respect to claim 2, in addition to CML and MG-H1, the method also quantifies CEL (see abstract). 
With respect to claim 10, the HPLC of the LC-MS/MS utilizes a C18 stationary phase (see claim 10).  
With respect to claims 11-13, the claims are not enabling, as discussed above. However, given that the method is conducted on a plasma sample of a diabetic patient, one would arrive at the claimed diagnoses through routine testing of diabetic individuals. As discussed above, the Beisswenger method is used to determine the risk level(s) of diabetic nephropathy, diabetic retinopathy and/or cardiovascular disease in a diabetic patient.   
With respect to claim 14, the Beisswenger method is used to determine the risk levels of diabetic nephropathy, as discussed above. Moreover, the risk is based on biomarker levels of biomarker levels known to be associated with diabetic nephropathy (i.e. clinical evidence), as discussed above. Given that risk, by definition, encompasses probability, the risk calculated by the Beisswenger method must encompass the subject matter of claim 14.  

With respect to claims 17 and 23, the method further comprises compiling the diabetic nephropathy development risk (see claim 14) as well as a risk profile (see [0062]) into a report (see claim 14). 47 WO 2017/039743 PCT/US2016/000068  
With respect to claims 21, 22 and 24, it would have been obvious to one of ordinary skill in the art to provide the report to the human subject as well as a medical professional (e.g. physician) affiliated with the human subject so that the human subject can be informed of his/her medical condition and commence the recommended treatment. Moreover, given that the method would be carried out in a laboratory setting (i.e. not in the presence of the human subject or the medical professional), it would have been obvious to one of ordinary skill in the art to transmit the report to the human subject and the medical professional over a network. 
With respect to claim 25, the ion-pairing agent comprises heptafluorobutyric acid (see [0015]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796